GARRECHT, Circuit Judge
(dissenting).
The lower court should be affirmed.
Grant that the rules as formulated by the court for the guidance of those directed to administer the decree could be expressed with greater precision or in more exact legal terms, still I have no doubt that one charged with the duty of administration can take the decree and these rules and apply them in such manner that the respective parties will have the use and enjoyment of their respective water rights.
Should any question or conflict as to the meaning or intendment of any rule arise, the court on application may clarify them, jurisdiction having been retained for that purpose.